tcmemo_2009_22 united_states tax_court john m rodriguez petitioner v commissioner of internal revenue respondent docket no filed date jerry b register for petitioner randall durfee for respondent memorandum opinion holmes judge john rodriguez is a real-estate sales manager who also had personal real-estate investments he did not file income_tax returns from through the irs noticed and created substitutes for returns sfrs for him calculating his tax_liability and penalties the commissioner then issued him a notice_of_deficiency for each year rodriguez filed a petition challenging the deficiencies and then submitted his own form sec_1040 for the missing years rodriguez claims that his returns should take precedence over the sfrs and that the commissioner has the burden of proving the deductions which he claimed on them are not allowable the parties also argue about many of those deductions as well as about the penalties and additions to tax that the commissioner has determined background rodriguez’s entrepreneurial talents showed up early while still in college he began a landscaping and irrigation business under the name of waterfowl in he became an independent_contractor selling and managing parcels of land for suntex-fuller corporation in a new development called montgomery trace near conroe texas that prompted him to shift waterfowl’s focus away from irrigation and into real-estate development during all the years in question rodriguez had a bank account under the name waterfowl with the first bank of conroe he often used this account though it was in his business’s name to pay his personal expenses he also mixed business and personal expenses on his credit card the parties agree that in and rodriguez earned_income from his sales manager job and in he also made money selling real_estate tax_year sales manager job sale of real_estate dollar_figure big_number big_number big_number dollar_figure -0- -0- -0- because rodriguez didn’t file returns for these years the commissioner prepared sfrs in date and issued notices of deficiency in date the notices of deficiency determined that he owed more than dollar_figure on this income plus additions for failure to timely file his returns and timely pay the tax owed and penalties for underwithholding rodriguez was a resident of texas when he filed his petition and we tried his case in houston i preliminaries discussion though rodriguez is represented by counsel the parties were able to settle very few issues so we begin by reviewing some of the basics of substantiation the most important is that taxpayers have to keep records section and its accompanying regulations tell taxpayers to keep records that would enable the irs to verify their income and expenses see sec_1_6001-1 income_tax regs unless otherwise noted all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure as a general_rule we presume the commissioner’s determination in the notice_of_deficiency is correct because the taxpayer is usually in a better position to show what he earned and what he spent it is he who generally has the burden_of_proof at least for tax years after that burden can shift to the commissioner but only if a taxpayer produces credible_evidence meeting the requirements of sec_7491 see also rule a 290_us_111 but with few exceptions it does him no good to argue that the commissioner wasn’t working with good information--the notice_of_deficiency puts issues in play for trial it is not itself the focus of litigation 83_tc_269 rodriguez objects to the commissioner’s decision to prepare sfrs for his missing returns but sec_6020 states that if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise we’ve held that this means that the irs has full authority to prepare an sfr for anyone who fails to rodriguez mischaracterizes 118_tc_155 as holding that the commissioner has no authority to file sfrs spurlock actually held only that sfrs were not returns under sec_6211 id pincite file his own return 91_tc_926 and sec_6020 provides that an sfr once filed is prima facie good and sufficient for all legal purposes in this case the good and sufficient sfrs were used by the commissioner to calculate rodriguez’s tax_liability in the notices of deficiency rodriguez’s late-filed 1040s simply do not take precedence over the sfrs rodriguez next argues that the best evidence rule somehow lets hi sec_1040s trump the sfrs he argues that when both parties produce evidence to support their claims the best evidence rule determines whose evidence should prevail but that’s not what it means rule of the federal rules of evidence--the version of the best evidence rule that federal courts use--provides that where an original writing is lost or destroyed secondary evidence of the contents of the writing is admissible unless the proponent lost or destroyed the writings in bad faith mcmahon v commissioner tcmemo_1991_ it’s a rule about the admissibility of possibly flawed copies of a document it doesn’t apply here because rodriguez is not trying to introduce hi sec_1040s as evidence of the contents of some other document that has been lost rodriguez’ sec_1040s are good evidence of one thing--they may be admissions of his income see 62_tc_739 affd without published opinion 521_f2d_1399 3d cir but when it comes to deciding whether he’s entitled to the deductions that he claims rodriguez has to provide substantiating evidence for any deduction that he claimed on his late-filed 1040s we can’t just take them at face value but must review them item by item ii rodriguez’s deductions rodriguez pecks away at the flock of disallowed deductions with ledgers that he created in 2005--he kept no contemporaneous books or other accounting of his business_expenses during the years in question many of the expenses in these ledgers are not substantiated with other evidence we treat them then as argument--not evidence--and use them only to guide us to the appropriate canceled check or credit-card statement we rely on those checks and statements as well as rodriguez’s testimony to the extent we find it credible to decide what deductions he has adequately substantiated a cost_of_goods_sold rodriguez claimed costs of goods sold cogs of dollar_figure dollar_figure dollar_figure dollar_figure a taxpayer engaged in a manufacturing or merchandising business can subtract the cogs from gross_receipts to arrive at gross_income sec_1_61-3 income_tax regs see also sec_1_162-1 income_tax regs though the cogs is technically an adjustment_to_gross_income and not a deduction rodriguez still has to substantiate the amounts he claimed see said v commissioner tcmemo_2003_148 rodriguez’s first problem is that he’s not clear about what he’s claiming as cogs his accountant testified that rodriguez classified the amounts listed above in his ledger only after he had received the notices of deficiency the only entries that seem to correspond with claimed cogs are entries for payroll expenses in and and entries for bonus expenses in for there are no journal entries matching the amounts claimed as cogs on rodriguez’ sec_1040 the canceled checks for that year and the testimony offered at trial give us no additional information we therefore disallow the cogs for the amounts rodriguez lists as bonus expenses in his ledger matches amounts claimed as cogs on hi sec_1040 these turn out to be sales incentive trips one to las vegas and several others dealing somehow with water sports they also include a dollar_figure entry for a cook off team and boxing expenses totaling dollar_figure substantiated by an entry on a credit card statement for the purchase of sporting good equip one journal entry is for dollar_figure from a liquor store drinking sparring fishing and gambling are not properly categorized as cogs although they may have been business entertainment under sec_274 rodriguez has not substantiated a business_purpose for any of them as required by sec_274 we therefore disallow the cogs for and the payroll expenses entries for and consist largely of checks made out to specific individuals at least hinting that they may be labor expenses though we can verify some of the other individual expenses that make up his cumulative cogs using their date amount or location from canceled checks or credit card statements there is no evidence to substantiate their business_purpose rodriguez credibly testified that he would occasionally have laborers work on his home property--a personal_expense of course--and sometimes they would work on his investment_property checks indicate they also sometimes worked on property owned by a partnership he formed but even if the amount spent on improving the investment_property was adequately substantiated it would still be a capital expense and not part of cogs see sec_263 rodriguez has given us no way to estimate the amounts going to home maintenance versus partnership property versus investment_property we therefore disallow all and cogs and for expenses listed in sec_274 congress demands strict substantiation sec_1_274-5t temporary income_tax regs fed reg date see 50_tc_823 affd 412_f2d_201 2d cir b advertising when asked at trial about advertising expenses rodriguez stated there is a huge amount of money spent by the developer on my personal items i would advertise but i didn’t we would run little line ads to our cell phones but the major expense was taken on by the developer rodriguez certainly claimed more than personal ads on his schedule c dollar_figure dollar_figure dollar_figure sec_162 allows a taxpayer to deduct advertising expenses that are both ordinary and necessary in conducting a trade_or_business sec_6001 requires a taxpayer to keep and present the commissioner with sufficient documentation to substantiate his tax_liability below is rodriguez’s list of advertising expenses for from his ledger date name note davy roberts for pens fed-ex george r b george self walmart messenger fee seminar referral fee prop owner picnic lumber for signs built signs put out signs furrow’s labor labor amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure substantiated check no no no check no no no no no labor labor sam’s ducks louisiana p unlimited ducks unlimited ducks unlimited ducks unlimited walmart texas lotto amer inst put out signs put out signs labor day picnic lumber sponsorship dollar_figure dollar_figure no no dollar_figure check no dollar_figure dollar_figure no check no ticket-brandon dollar_figure check no banquet banquet prop owner picnic lotto donation dollar_figure check no dollar_figure dollar_figure dollar_figure dollar_figure no no no no for this year rodriguez produced canceled checks as evidence for some of his claimed deductions however referral fees charitable donations and picnics don’t qualify as advertising expenses without evidence to substantiate that they were ordinary and necessary business_expenses under sec_162 he provided no such evidence and so we sustain the disallowance of these deductions we find rodriguez’s testimony concerning signs to be credible however we treat his testimony as an invocation of the rule_of 39_f2d_540 2d cir that we must make as close an approximation as we can bearing heavily if we choose upon the taxpayer whose inexactitude is of his own making even the cohan_rule however requires that we have some basis for estimating--where we don’t we can’t just guess but on this item we will use the cohan_rule and allow rodriguez to deduct dollar_figure for the building and placing of signs in for rodriguez claimed deductions for gifts donations and even a dollar_figure losing texas lottery ticket among other things as advertising expenses without providing evidence or testimony of how they were ordinary and necessary business_expenses we sustain the commissioner’s disallowance of all these expenses for for rodriguez listed as advertising expenses in his ledger ac ac note name sign it collin mcgee signs ac excel signs collin mcgee - collin mcgee ac collin mcgee ac date newspapers various ads sign dollar_figure ac amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure substantiated check no check no check no check no check no check no credit cards we are satisfied that these expenses were ordinary and necessary rodriguez provided copies of canceled checks or credit-card statements for all of them with specific notations as to their advertising purpose we therefore allow rodriguez to deduct dollar_figure for advertising expenses in c interest rodriguez claimed home mortgage interest deductions in his schedule a for and and the commissioner allowed his itemized_deductions for those years however rodriguez also claimed the following interest deductions on his schedule c dollar_figure dollar_figure dollar_figure dollar_figure interest is defined as compensation_for the use or forbearance of money 308_us_488 whether a fee associated with a debt is interest or compensation_for bank services such as compensation_for the expenses of collecting past-due amounts for example is a question of fact see west v commissioner tcmemo_1991_18 affd without published opinion 967_f2d_596 9th cir rodriguez offered no evidence as to how his credit-card company and bank apply fees for at least one account the bank appeared to charge a flat dollar_figure-per-use atm fee and a flat dollar_figure not- sufficient-fund fee which seem like compensation_for the use of the atm and compensation_for account services rodriguez has the burden_of_proof here and his failure to provide any evidence regarding the nature of these bank fees leads us to find that those types of fees are not interest for any year for tax_year rodriguez claims a deduction for interest of dollar_figure of this amount he claims dollar_figure in the ledger as interest on car payments and labels dollar_figure as finance_charges for his position as sales manager for his position at waterfowl he claims dollar_figure rodriguez provided no evidence to substantiate what proportion of his car payments represented business_interest and what represented payments of principal or other fees we have no basis to estimate any amount using the cohan_rule the dollar_figure that he listed as finance_charges from his job as a sales manager were calculated from his credit cards and checking account with the first bank of conroe the alleged finance_charges include maintenance fees atm fees returned check fees and other charges we categorically deny these which means rodriguez gets no interest_deduction for however for tax years we are able to determine some valid interest deductions for rodriguez deducted dollar_figure for interest but accounts for only dollar_figure in the ledger disregarding the numerous bank fees that are not interest we find that there are monthly finance_charges that are legally deductible_interest sifting through the record we determine that for tax_year rodriguez incurred dollar_figure of interest in the form of credit card finance_charges we can’t entirely disentangle the pervasive intermingling of personal and busine sec_4 rodriguez has another ledger entry for related to interest claimed as a deduction for a home_office on his form_8829 expenses for business use of your home we treat this as a home-office expense which we analyze infra section j home_office expenses on the cards and it appears that rodriguez did not pay some of this interest but let his credit card balances accrue so we apply cohan and allow dollar_figure which i sec_40 percent of the dollar_figure for the ledger once again fails to tell us how rodriguez could have possibly arrived at his claimed deduction of dollar_figure especially since the ledger itself says there is zero interest for the year instead using the same method as used for tax_year we allow rodriguez a deduction of dollar_figure or percent of the dollar_figure worth of combined finance_charges a number we obtained again by looking through credit-card statements for rodriguez deducted dollar_figure listed as mortgage interest on line a of his schedule c we have verified the amount directly from record evidence but it is only by inference that we can determine the purpose of the mortgaged property we agree with the commissioner that the record clearly identifies other mortgages on rodriguez’s personal real_estate and his partnership’s property by process of elimination we find that the interest rodriguez paid was on the mortgage for property he was holding for resale sec_163 says in part in general in the case of a taxpayer other than a corporation the amount allowed as a deduction under this chapter for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year carry forward of disallowed interest-- the amount not allowed as a deduction for any taxable_year by reason of paragraph shall be treated as investment_interest paid_or_accrued by the taxpayer in the succeeding taxable_year this means that rodriguez cannot claim a deduction for investment_interest for any year that is greater than his investment_income that year there is no evidence that rodriguez received any income in from his investment_property so he may not claim the dollar_figure deduction for interest in but may be able to carry it forward as allowed by sec_163 d legal expenses rodriguez claimed deductions for legal expenses dollar_figure dollar_figure dollar_figure dollar_figure rodriguez testified that these expenses arose from two controversies the first which appears to have been conducted in was a lawsuit filed after he allegedly bought property from an individual who had already contracted to sell it to a third party sec_162 generally allows the deduction of legal fees related to the taxpayer’s trade_or_business this suit was essentially a title dispute and the regulations do not allow a taxpayer to deduct legal expenses paid_or_incurred in defending or perfecting title to property in recovering property other than investment_property and amounts of income which if and when recovered must be included in gross_income or in developing or improving property sec_1_212-1 income_tax regs rodriguez must capitalize these expenses therefore we disallow rodriguez’s legal fee deductions related to the first suit the second suit which he apparently filed in was to win reimbursement from bennett ebner the general contractor and developer for all of montgomery trace for some expenses that rodriguez incurred in sprucing up the grounds at the development according to rodriguez ebner offered to reimburse rodriguez for his costs in an effort to increase sales rodriguez understood that he wouldn’t profit directly but he believed that beautifying montgomery trace would increase sales of the parcels that he managed himself the agreement did not end well when ebner allegedly failed to pay rodriguez for his expenses the test for deductibility here is whether rodriguez’s legal expenses had a sufficiently close relationship to his trade_or_business the controlling criteria are the origin and character of the controversy see 372_us_39 at the time that this controversy began rodriguez worked for a marketing company hired to sell the montgomery trace lots on behalf of the owner and developer ebco rodriguez cared about the appearance of montgomery trace he was the sales manager for that property and received a sales commission for each property he sold as well as an override on each property sold by other salespersons rodriguez testified that he suggested the landscaping deal to ebco stating if we want to increase our sales here we really need to make this place presentable when we have families out on the weekends therefore although rodriguez had no expectation of profit for waterfowl he did the landscaping with the business_purpose of increasing his income from his business of selling property at montgomery trace his credible testimony reflects this business motive we therefore find that rodriguez’s deal with ebner was business related rodriguez still has to substantiate or at least give us enough to estimate the amounts that he paid in legal fees the substantiating checks and statements often do not indicate which lawsuit they cover but rodriguez credibly testified that it was at most his legal fees that paid for his litigation with ebco we therefore find that the ebco litigation did not commence until for the ledger lists professional fees going to william fowler s patrick rhodes jeffery moon associates and j patrick roeder the record is clear that rhodes and roeder are architects and therefore these fees are not legal who jeffery moon is remains unclear checks made out to fowler however are frequently made out to the law offices of william t fowler and indicate legal purposes in the memo lines therefore we look to checks numbered and made out to william fowler totaling roughly dollar_figure none of these checks indicate whether they paid for ebco litigation or title litigation we find that some of them did go to the former and applying cohan we allow rodriguez dollar_figure in legal-fee deductions for for the professional expenses category includes checks to fowler dcc and mccathern moody the memo on the check for dcc bears no indication of legal purpose the check for mccathern mooty buffington llp indicates that it is for a partnership_agreement we ignore both of these and consider only the checks made out to fowler these two total dollar_figure but bear no indication of whether they were for the ebco litigation we therefore estimate under cohan and allow dollar_figure in legal-fee deductions for e car and travel certain categories of deductions have enhanced substantiation requirements under sec_274 and sec_280f these categories include travel certain forms of listed_property and entertainment_expenses to deduct any of these expenses a taxpayer must substantiate by adequate_records or by sufficient evidence the amount time and place and business_purpose of the expenditure sec_274 the term listed_property as incorporated into sec_274 includes any passenger_automobile sec_280f for the years in issue rodriguez offered no evidence to substantiate the amount time and place or business_purpose of his claimed deductions for car and travel rodriguez and his accountant testified that they used estimates of mileage to calculate deductions but that rodriguez kept no travel log the strict substantiation requirements of sec_274 however mean that neither this court nor rodriguez can approximate expenses we therefore find that he is not allowed any deductions for car and travel_expenses for the years in question see 50_tc_823 affd 412_f2d_201 2d cir see also sec_1_274-5t temporary income_tax regs fed reg date f supplies for tax_year there is no substantiating evidence for rodriguez’s claimed deductions for supplies waterfowl dollar_figure sales manager dollar_figure the credit-card statements and checks do not match entries in the ledger for the most part and when they do there is no indication that they are purchases for a business_purpose rodriguez may not deduct any expenses for supplies for for rodriguez claimed these amounts as deductions for supplies dollar_figure dollar_figure dollar_figure most of these purchases can be verified in their amount and location by credit-card statements and canceled checks however there is nothing in the record to support a finding that the expenses at home depot walmart best buy etc were business and not personal rodriguez’s pervasive intermingling of business and personal expenses means that we can not allow him all of his claimed deductions but we can apply the cohan_rule to estimate a reasonable amount see feingold v commissioner tcmemo_1956_214 we find that rodriguez is entitled to deduct much but not most -- we estimate percent -- of his claimed deductions for the tax years in question and allow him dollar_figure dollar_figure dollar_figure g meals and entertainment the enhanced substantiation requirements of sec_274 also apply to deductions for meals and entertainment_expenses rodriguez used canceled checks and credit-card statements to estimate deductions for meals and entertainment these exhibits even when enhanced with his testimony fail to provide sufficient substantiating evidence that any of the claimed expenses had a legitimate business--and not just personal--purpose this means that we disallow all rodriguez’s deductions for meals and entertainment for all the years in question h other expenses the next category was a catch-all for other expenses of dollar_figure dollar_figure dollar_figure dollar_figure the bulk of this category consists of three types of expenses security telephone and contract-labor charges there were also tolls subscriptions dues and miscellaneous expenses that were not substantiated the second schedule c for showed an other expense of dollar_figure for bank charges which we disallow rodriguez has not shown whether they are nondeductible finance_charges or unsubstantiated other bank charges but neither characterization would make them deductible the rest of these other expenses we look at one by one security the and security expenses of dollar_figure dollar_figure are we find for the grooming and veterinary care of two dogs that rodriguez kept on a piece of property where he stored his equipment and a trailer deductibility of such expenses depends on a showing that the expenses are directly connected with a trade_or_business sec_1_162-1 income_tax regs rodriguez did not credibly testify that the dogs were primarily guarding business property and we find that these expenses are just for his family dogs they are not deductible see stone v commissioner tcmemo_1998_437 disallowing deductions for dogs kept at taxpayer’s residence see also jenkins v commissioner tcmemo_1995_563 disallowing expenses of family dog’s fences food and veterinary bills telephones rodriguez had both a home phone and a cell phone neither of which was a dedicated business line he did not provide any breakdown of the personal-versus-business use of either phone his claimed deductions dollar_figure dollar_figure dollar_figure sec_262 bans deduction of any charge for basic phone service for the first line to his home the cost of a cell phone and extra charges eg long distance or dial-up connections may be deductible but rodriguez must first show that he meets the requirements of sec_162 and under that section the phone expenses are deductible if they are ordinary and necessary and paid_or_incurred in carrying_on_a_trade_or_business rodriguez however failed to show that he would not have had the phones but for the business use see wedemeyer v commissioner tcmemo_1990_324 affd without published opinion 959_f2d_243 9th cir he also introduced no records showing that particular long-distance or toll-call charges related to identifiably business activities this alone is enough to deny a deduction for both phones cell phones are also listed_property under sec_280f and thus subject_to sec_274 to substantiate expenses for listed_property a taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date rodriguez had credit-card summaries showing payments for a cell phone in and but he gave us no evidence of the amount of his business use compared to his total use of the phone no deductions here see nitschke v commissioner tcmemo_2000_ denying deduction for expenses on cellular phone due to failure to establish the amount of business use despite receipts and checks contract labor rodriguez also claimed deductions for labor costs dollar_figure dollar_figure dollar_figure dollar_figure he claimed that these costs were wages which he paid to day laborers to clean up around the investment properties however rodriguez could not provide any information about these workers-- either their names or contact information he did not produce forms for them he did not establish that these costs did not duplicate at least in part the labor costs he claimed as cogs on his schedule c he did testify credibly that laborers sometimes worked at his personal house and his checks show that they sometimes worked on his partnership’s property but there are no checks made out to laborers working specifically on investment properties even the ledgers are unclear as to which labor expenses were for what properties we have no way to estimate these expenses so we disallow them i depreciation rodriguez also claimed deductions for depreciation dollar_figure dollar_figure dollar_figure dollar_figure for tax years and rodriguez attempted to elect to expense depreciation under sec_179 taxpayers are allowed to deduct a reasonable amount for the depreciation of property used in trade_or_business or property_held_for_the_production_of_income sec_167 but must prove the deduction with adequate_records sec_6001 a taxpayer may elect to treat the cost of any sec_179 property as an expense which is not chargeable to capital_account any cost so treated shall be allowed as a deduction for the taxable_year in which the sec_179 property is placed_in_service sec_179 rodriguez did not his descriptions of the property are wholly insufficient limited to general terms like equipment office equipment and furniture and fixtures he failed to introduce any records that substantiate individual purchases of depreciable assets or their bases he also failed to specify what individual items he chose to expense see sec_1 a income_tax regs rodriguez has not thus proven that he is entitled to a depreciation deduction for any of the tax years in question and he has also failed to substantiate his election under sec_179 this dooms whatever recourse he might have to the cohan_rule for this category j home_office rodriguez claimed home-office expenses of dollar_figure dollar_figure dollar_figure dollar_figure sec_280a states except as otherwise provided in this section in the case of a taxpayer who is an individual no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the code then provides an exception to this general_rule to permit a deduction for home-office expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a a taxpayer may deduct home- office expenses if he shows his home_office is used for a trade_or_business used exclusively for that purpose and his principal_place_of_business according to rodriguez he set_aside two of the five rooms in his house for business he put a drafting table and filing cabinet in a small bedroom he also enclosed the center atrium of the home with drywall and created an office with a desk and computer he claimed that he conducted all of his personal business at the house by making keep-in-touch calls and calls involving buying and selling properties and also kept private investment records there he made at least ten sales calls per night except on tuesday and thursday nights when he was usually at montgomery trace he also stated that he was unable to conduct his personal business at the sales offices at montgomery trace because it was against the developers’ policy we do find rodriguez credible on this point and so find that he did conduct personal real-estate business in his home_office we also find him credible in claiming that his home_office was the principal place for his personal real-estate business rodriguez worked as a sales manager for several real-estate developers in sales offices from which he supervised personnel and conducted sales at the same time he also conducted personal real-estate business at home compare 73_tc_766 dermatologist who also managed rental properties entitled to home_office deduction with 506_us_168 anesthesiologist who administered anesthesia in hospitals denied home-office deductions we won’t apply the soliman two-prong test invoked when a taxpayer’s job spans several locations because we find that rodriguez ran his personal real-estate business only out of his home and that it was separate from his sales-manager position however we do not find rodriguez to be credible in allocating percent of his house to his home_office revrul_62_180 1962_2_cb_52 reasonably states that the business percentage of a residential home may be calculated by comparing the square footage of office space to the home’s total square footage or comparing the number of rooms used for the home_office to the total or any other reasonable method the commissioner later clarified this by announcing that the room comparison method may be used only if the rooms are all about the same size irs pub business use of your home we have found similar methods of allocation to be reasonable in the past 84_tc_1 affd 791_f2d_781 9th cir however we have also rejected a room comparison method when a more precise method was available id rodriguez claims that his house has five rooms two of which he used for an office we must decide if his allocation was reasonable and sufficiently precise we are uncertain how he arrived at his calculation of five rooms during trial rodriguez mentioned a master bedroom a small bedroom in which he initially put his office and a living room in which he kept his television we assume that his house also had a bathroom and a kitchen which would total five rooms but rodriguez also divided an atrium into two rooms so that he could have a larger office it is unclear from the record whether the atrium encompasses any of the other rooms already mentioned if it does the division of the atrium would give rodriguez’s house six rooms bringing his business percentage to percent if the atrium doesn’t rodriguez would have seven rooms in his home making his business percentage percent the commissioner does not challenge rodriguez’s allocation and therefore we presume the rooms are of roughly similar size under cohan we weigh against a taxpayer who asks us to estimate therefore we find that rodriguez may claim only percent business percentage for his home_office deduction k net_operating_loss rodriguez claims net_operating_loss nol carryforwards dollar_figure dollar_figure dollar_figure the irs disallowed the nols because rodriguez failed to provide sufficient substantiation of the amount of the losses rodriguez also did not file any election to carry the losses forward without carrying them back first under sec_172 nols are ordinarily carried back to the two taxable years before the loss_year and if losses have not been fully absorbed forward to the twenty succeeding years in general the taxpayer bears the burden of establishing the actual amount of nol carrybacks and carryforwards 115_tc_605 if a taxpayer carries losses forward without filing an election and fails to provide us with sufficient information to determine whether prior years would have been able to absorb some of the loss we deny him the carryforward whyte v commissioner tcmemo_1986_486 affd 852_f2d_306 7th cir rodriguez failed to give us any evidence of either the amount of nols he was claiming or whether he had income available in years before to carry his nols back we are thus unable to find there was any loss available in or and therefore deny his claimed nols for each of those years l schedule d gain in rodriguez sold three parcels of land the documents refer to the first two parcels lots and by the numbers assigned to them in the original development survey for montgomery trace the property those documents call acres apparently is a plot in montgomery county we’ll follow the parties in discussing lots and together and acres separately we compute gain_or_loss on the sale of property by subtracting basis from sale price sec_1001 we start with lots and the parties have not stipulated to the basis but did stipulate that rodriguez could include in basis a dollar_figure first mortgage and a dollar_figure second mortgage and both lots secured these mortgages so we have a basis of at least dollar_figure the taxpayer bears the burden of substantiating basis see doll v commissioner tcmemo_2005_269 knauss v commissioner tcmemo_2005_6 so rodriguez’s failure to substantiate any basis greater than these two mortgages leaves him with dollar_figure rodriguez provided credible_evidence that he sold lot for dollar_figure and lot for dollar_figure totaling dollar_figure his gain for lots and is therefore dollar_figure less dollar_figure or dollar_figure as for acres rodriguez proved that he bought it for dollar_figure we find that he sold it for dollar_figure he therefore had no gain_or_loss on the sale this all means that rodriguez had basis of dollar_figure in the three properties sold them for dollar_figure and had a total gain of dollar_figure m schedules c and e--rent for and rodriguez went several creative but losing rounds with the commissioner regarding rents claimed on schedules c and e for each year rodriguez doing business as waterfowl claimed to pay rent to a partnership which owned an office building called west phillips he deducted that rent on his schedule c rodriguez was also a partner in this partnership he then claimed the rents he paid to west phillips as partnership income on his schedule e rodriguez loses his schedule c rent deduction because he failed to provide credible substantiation rodriguez did not provide a lease for the west phillips building he testified that he made out his rent checks to either partner brandon creighton or to west phillips a scan of the checks in evidence shows several checks made out to brandon creighton and a few more made out to brandon creighton and matt rodriguez rodriguez often goes by his middle name unlike normal rent payments the rent amounts vary and the payments do not occur at regular intervals with few exceptions the memo lines on the checks do not indicate a reason for the payments or indicate unclear reasons such as chambers even more damning is the fact that rodriguez himself appears able to cash some of these checks implying that he never truly lost control of the money given the possibility of a related-party transaction and the sketchy facts above we doubt that these payments were actually rent but we need not reach this issue we find that rodriguez did not credibly substantiate or explain his rent deductions foreclosing the possibility of a cohan estimate and therefore cannot claim them on his schedule c we next turn to whether rodriguez properly accounted for the partnership rent income to west phillips on his schedule e the commissioner makes several claims about the schedules e for and rodriguez misreported the rental income on his schedule e rodriguez could not use creighton’s statement of partnership expenses as substantiation for his own schedule e items and rodriguez is not entitled to the deductions from partnership income reflected on his schedules e we address these points in order first we find that rodriguez did miscalculate his partnership’s rental income he included all of the rent he paid to the partnership as income on his schedule e which is an admission however the partnership_agreement confirms that rodriguez is merely a 35-percent partner though in his interrogatory responses rodriguez claimed that he is a 45-percent partner and his accountant asserted that rodriguez is a percent partner we’ll go with the partnership_agreement and find that rodriguez should have included only percent of the rental income on his schedule e next we find that the document proffered as creighton’s statement of partnership expenses is insufficient substantiation it is not even clear that this statement is in fact brandon creighton’s it does not appear to be a contemporaneous log of expenses as they were incurred and has no substantiating receipts or cashed checks on this point it is immaterial whether rodriguez and creighton were in fact 50-percent partners the evidence is just not sufficient to prove the existence or amount of these expenses regardless of rodriguez’s partnership share we therefore find that rodriguez failed to substantiate his partnership expenses and so he loses the deductions on his schedule e the commissioner should recalculate rodriguez’s partnership income to reflect his partnership percentage but not reduce this income by any of the claimed partnership expenses n self-employment_tax rodriguez did not report owing any self-employment_tax from through we agree with the irs that rodriguez’s submission of schedules c reporting income from a trade_or_business is an admission rodriguez is thus subject_to the self- employment_tax for each of the years at issue see secs o additions to tax the last contested items are the additions to tax that the commissioner determined against rodriguez for failure to timely file his returns and failure to timely pay the tax owed on these the commissioner has the burden of production sec_7491 c once the commissioner meets that burden the taxpayer must come forward with evidence sufficient to persuade us that the commissioner’s determination is incorrect 116_tc_438 sec_6651 the first is the sec_6651 addition_to_tax for failure to timely file the parties stipulated that rodriguez failed to file timely returns for the tax years in question rodriguez explained at trial that his tardiness was due to the death of his tax preparer--a death that also caused the permanent disappearance of many of his tax records rodriguez however could not name the tax preparer we do not find him credible on this issue and sustain the addition sec_6651 we likewise sustain the commissioner’s assertion of a sec_6651 addition for failure to timely pay the sfrs that the commissioner prepared meet the requirements of sec_6020 and so triggered the start of the period under sec_6651 for additions to tax for failing to pay the amount shown as tax on any specified return rodriguez did not provide any evidence to show that his failure_to_file timely tax returns was due to reasonable_cause we therefore sustain the addition_to_tax under sec_6651 sec_6654 sec_6654 imposes a penalty when a taxpayer fails to make estimated_tax payments during the year the estimated_tax required for a taxpayer who fails to file--and the returns which rodriguez filed after starting his case don’t count for this purpose see 121_tc_308 - -is the lesser_of percent of the tax due or percent of the tax shown on the previous year’s return if one was filed sec_6654 the commissioner concedes the sec_6654 penalty for because he didn’t offer evidence of rodriguez’s tax_liability for see 127_tc_200 affd 521_f3d_1289 10th cir the sec_6654 penalties for and remain contested and the commissioner has the burden of production he bore it by proving that rodriguez owes tax and had paid insufficient estimated_tax for each of those years that’s all the law requires--we sustain the penalties for those years decision will be entered under rule
